Journal Entries (1830-32): Journal 4: (1) Motion to dissolve injunction *p. 360; (2) injunction dissolved *p. 484; (3) motion to take bill as confessed and for perpetual injunction; motion for leave to plead, answer, or demur *p. 486; (4) continued *p. 319.
Papers in File: (i) Bill of complaint, order for injunction; (2) bond for injunction; (3) writ of injunction and return; (4) writ of subpoena and return; (5) motion to take bill as confessed and for perpetual injunction; (6) motion for leave to plead, etc.
Chancery Case 127 of 1830.